DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 11/22/2021.  Claims 1, 8, and 14 have been amended, and Claims 20-26 have been canceled.  Therefore, Claims 1-19 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 8, and 14 are allowed for the reasons argued by applicants in the remarks filed on 11/22/2021 which are persuasive.  Claims 2-7, 9-13, and 15-19 depend upon independent Claim 1 above and are allowed by virtue of their dependency.
Although, the prior art of Baker et al. (US 20120060210 A1) discloses “The client side module 114 can be used to determine whether or not an authentication artifact has expired and/or refresh the authentication artifact if it has expired… However, if the token 108 has expired, the client side module 114 can determine that the token 108 has expired and perform actions to refresh the token while preserving state in the request 116 such that the request can be resent without the user needing to re-supply the state to the client system 102” [0020]; intercept failure message indicating that the token has expired [0026]”,
Neither Baker nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent Claims:
[Claim 1] “a token analyzer to: extract a first token from the request to perform the automation task; and determine, without providing the request to an automation executor, whether the first token will expire within a threshold amount of time… a token updater to replace the first token with the refreshed token to create an updated request; and a request transmitter to send the updated request to the automation executor”;
[Claim 8] “extract a first token from the request to perform the automation task; determine, without providing the request to an automation executor, whether the first token will expire within a threshold amount of time… replace the first token with the refreshed token to create an updated request; and send the updated request to the automation executor”;
[Claim 14] “extracting a first token from the request to perform the automation task; determining, by executing an instruction with a processor and without providing the request to an automation executor, whether the first token will expire within a threshold amount of time… replacing the first token with the refreshed token to create an updated request; and sending the updated request to the automation executor”.
The closest prior art made of record and cited consisted of the following references.
Liu et al. (US 20140096224 A1) discloses handling open authentication (OAuth) of an invoked web service in a process. An aspect includes determining whether an OAuth access token has expired. Another aspect includes initiating an automatic update of the OAuth access token based on determining that the OAuth access token has expired.
KIM et al. (US 20150236908 A1) discloses managing access information for registration of a device in a smart home service. A validity period of a refresh token for updating an access token of a first device, from a device list for the smart home service, registered in a connectivity server, is checked, when the device list is received from a server. The server is requested to re-register the first device, when a period to the validity period is less than a predetermined threshold period.
Chan et al. (US 20150350186 A1) discloses one or more processors to request access tokens from a token service computer, cache the access tokens and related information in a token cache, transmit the access tokens with a resource request to a resource server, and receive requested resources in response to the resource request. The resource server transmits representations of requested resources to computing devices having valid tokens. The access tokens and related information including credentials information and token metadata are stored in the token cache.
Miyakawa (US 20160224782 A1) discloses a server including: a user authenticating unit that authenticates, using an access token, a user of a user device; a token receiving unit that receives an access token from the user device; and a determination information transmitting unit which, when the access token is received, transmits determination information that enables a determination as to whether or not a remaining time until a time of expiration of the access token is less than a predetermined threshold, to the user device, wherein the user authenticating unit issues a new access token with an updated time of expiration when an issuance request for an access token which is transmitted by the user device having received the determination information is received.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Ergen et al. (“WTRP—Wireless Token Ring Protocol”, November 2004, IEEE Transactions on Vehicular Technology, pp. 1863-1881)
Saxman et al. (US 20140026193 A1)
Katta et al. (US 20170161973 A1)
LANDMAN (US 20210218800 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.09.2022